             Case 4:07-cv-05944-JST Document 5477 Filed 05/10/19 Page 1 of 5


1    John Taladay (pro hac vice)
     john.taladay@bakerbotts.com
2    BAKER BOTTS LLP
     1299 Pennsylvania Ave., NW
3    Washington, D.C. 20004
     Telephone: (202) 639-7700
4    Facsimile: (202) 639-7890

5    Stuart C. Plunkett (State Bar No. 187971)
     stuart.plunkett@bakerbotts.com
6    Peter Huston (State Bar No. 150058)
     peter.huston@bakerbotts.com
7    BAKER BOTTS LLP
     101 California Street, Suite 3600
8    San Francisco, California 94111
     Telephone: (415) 291-6200
9    Facsimile: (415) 291-6300

10   Attorneys for
     IRICO GROUP CORP. and
11   IRICO DISPLAY DEVICES CO., LTD.

12
                                  UNITED STATES DISTRICT COURT
13
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
                                       SAN FRANCISCO DIVISION
15

16    IN RE: CATHODE RAY TUBE (CRT)                    )   Case No. 3:07-cv-05944-JST
      ANTITRUST LITIGATION,                            )
17                                                     )   MDL No.: 1917
                                                       )
18    THIS DOCUMENT RELATES TO:                        )   IRICO’S OPPOSITION TO
                                                       )   MOTION OF THE UNITED STATES
19    ALL DIRECT PURCHASER ACTIONS                     )   FOR LEAVE TO PARTICIPATE AT
                                                       )   THE MAY 30 HEARING (Dkt. No.
20                                                     )   5473)
                                                       )
21                                                     )
                                                       )
22                                                     )
                                                       )
23                                                     )
                                                       )
24                                                     )

25

26

27

28

     IRICO’S OPP. TO MOTION OF THE UNITED STATES FOR                        CASE NO. 3:07-CV-05944-JST
     LEAVE TO PARTICIPATE AT THE MAY 30 HR’G                                             MDL NO. 1917
               Case 4:07-cv-05944-JST Document 5477 Filed 05/10/19 Page 2 of 5


1                                            INTRODUCTION
2              Defendants Irico Group and Irico Display (together “Irico”) ask the Court to deny the
3    Motion of the United States for Leave to Participate at the May 30 Hearing (Dkt. No. 5473) for
4    one simple, yet undeniable reason: the DOJ has no unasserted interest in this case and its
5    participation thus would be cumulative, would not assist the Court, and would prejudice Irico.
6    The DOJ discharged any interest it had in this case when it closed its long-running investigation
7    of price fixing and other alleged anticompetitive conduct in the CRT industry without any action
8    against or even investigation of Irico as an entity whose conduct had an “effect” on the United
9    States.
10             Moreover, the Statement of Interest filed by the DOJ merely restates the same legal
11   arguments already presented by both DPPs and IPPs, both of which will appear at the hearing to
12   present those arguments and answer the Court’s questions.
13                                             ARGUMENT
14   I.        DOJ FULLY PURSUED ITS INTERESTS IN THE CRT MARKET IN A YEARS-
               LONG INVESTIGATION
15

16             The DOJ’s grand jury investigation, which began in November of 2007, was already
17   ongoing when the first civil complaints were filed in this case. See Declaration of Jeane Hamilton,
18   Dkt. No. 81, at ¶ 8. Its investigation of the CRT industry lasted many years and included multiple
19   appearances in this civil case during the pendency of its investigation. See Motion to Intervene,
20   Dkt. No. 80; Case Management Statement, Dkt. No. 178; Motion to Stay, Dkt. No. 321; Motion
21   to Relate Case in a Criminal Action, Dkt. No. 431. The DOJ thoroughly investigated CRT
22   conduct and successfully obtained a plea agreement from Samsung SDI. See Amended Plea
23   Agreement, United States v. Samsung SDI Company, Ltd., Dkt. No. 29, Case No. CR 11-0162
24   (WHA) (N.D. Cal. May 17, 2011). The proven depth and breadth of the investigation, including
25   securing a cooperating defendant and the guilty plea from Samsung SDI, afforded the DOJ every
26   avenue to fully execute and vindicate any jurisdictional or substantive concerns regarding Irico
27   and its FSIA status.
28

     IRICO’S OPP. TO MOTION OF THE UNITED STATES FOR                           CASE NO. 3:07-CV-05944-JST
     LEAVE TO PARTICIPATE AT THE MAY 30 HR’G
                                                       1                                    MDL NO. 1917
            Case 4:07-cv-05944-JST Document 5477 Filed 05/10/19 Page 3 of 5


1    II.     DOJ HAD NO INTEREST IN IRICO
2            Despite ample cooperation from numerous CRT market participants, the DOJ never
3    sought to assert jurisdiction over, or even contact, Irico with respect to alleged wrongdoing or in
4    relation to any alleged “effect” in the United States. If the DOJ had an interest in asserting its
5    views with respect to the Foreign Sovereign status of Irico Group or Irico Display, or in
6    contending that either party’s conduct had an “effect” in the United States, it had every
7    opportunity to do so.
8            Prior to the filing of its Statement of Interest the DOJ did not raise any issue of Irico’s
9    FSIA or jurisdictional status. Moreover, with access to at least the same evidence now in
10   plaintiffs’ possession, at no point during this years-long investigation did the DOJ ever:
11           1. Serve a subpoena on Irico;
12           2. Execute a search warrant against Irico; or,
13           3. Even attempt to contact Irico.
14   The DOJ’s claim of a “significant interest,” based on which they now attempt to insert their views
15   into this litigation, is belied by the years of inactivity and irrelevance that the DOJ ascribed to
16   Irico in its own investigation.
17   III.    PLAINTIFFS’ PARTICIPATION IN THE HEARING ALREADY INSURES THE
             LAW IS ADEQUATELY REPRESENTED
18

19           The DOJ attempts to portray its Statement of Interest as assisting the court in the correct
20   interpretation of FSIA law. The reality is the Statement is largely a rehash of legal theory and
21   case law already before the Court in briefing from both DPPs and IPPs. The interests of the law
22   are already well-represented by plaintiffs’ participation at the hearing—there is no value added
23   from the DOJ’s presence. Thus, allowing the DOJ to argue at the May 30 hearing would be
24   inefficient and prejudicial to Irico.
25           Comparing the briefs in opposition to Irico’s motions demonstrates that the DOJ’s
26   participation is unnecessary. The Tables of Authorities for the DPP Opposition, the IPP
27   Opposition, and the Statement are largely the same. Compare Direct Purchaser Plaintiffs’
28   Opposition to the Irico Defendants’ Amended Motions to Dismiss (“DPP Opp.”), Dkt. No. 5419,

     IRICO’S OPP. TO MOTION OF THE UNITED STATES FOR                            CASE NO. 3:07-CV-05944-JST
     LEAVE TO PARTICIPATE AT THE MAY 30 HR’G
                                                       2                                     MDL NO. 1917
              Case 4:07-cv-05944-JST Document 5477 Filed 05/10/19 Page 4 of 5


1    at iii-v; Indirect Purchaser Plaintiffs’ Opposition to the Irico Defendants’ Amended Motions to
2    Dismiss (“IPP Opp.”), Dkt. No. 5440, at iii-v; Statement of Interest of the United States (“Stmt.
3    of Interest”), Dkt. No. 5457, at ii-iii. The substantive arguments are nearly identical and rely on
4    the same (incorrect) interpretation of cases such as Powerex, Weltover, and Dole. Compare DPP
5    Opp. 14-40; IPP Opp. 11-26; Stmt. of Interest 4-16. Nowhere in its Statement does DOJ contend
6    that either DPPs or IPPs have inadequately represented the interests of the law, nor could it since
7    the Statement merely repeats the same legal interpretations DPPs and IPPs presented to the Court
8    weeks prior. The Court should not allow the DOJ to further burden the Court and these
9    proceedings by granting the DOJ’s motion to appear.
10                                             CONCLUSION
11            Based on the foregoing, Irico respectfully requests that the Court deny the DOJ’s Motion
12   to Appear at the May 30 hearing.1
13

14       Dated: May 10, 2019                            /s/ Stuart C. Plunkett
                                                        John Taladay (pro hac vice)
15                                                      john.taladay@bakerbotts.com
                                                        BAKER BOTTS LLP
16                                                      1299 Pennsylvania Ave., NW
                                                        Washington, D.C. 20004
17                                                      Telephone: (202) 639-7700
                                                        Facsimile: (202) 639-7890
18
                                                        Stuart C. Plunkett (State Bar No. 187971)
19                                                      stuart.plunkett@bakerbotts.com
                                                        Peter Huston (State Bar No. 150058)
20                                                      peter.huston@bakerbotts.com
                                                        BAKER BOTTS LLP
21                                                      101 California Street, Suite 3600
                                                        San Francisco, California 94111
22                                                      Telephone: (415) 291-6200
                                                        Facsimile: (415) 291-6300
23
                                                        Attorneys for
24                                                      IRICO GROUP CORP. and
                                                        IRICO DISPLAY DEVICES CO., LTD.
25

26

27
     1
       If the Court concludes that the DOJ should be allowed to appear, Irico respectfully request that, in
28   addition to their allotted time to respond to arguments from DPPs and IPPs, they be allowed equal time
     to respond to the DOJ’s arguments.
     IRICO’S OPP. TO MOTION OF THE UNITED STATES FOR                               CASE NO. 3:07-CV-05944-JST
     LEAVE TO PARTICIPATE AT THE MAY 30 HR’G
                                                         3                                      MDL NO. 1917
            Case 4:07-cv-05944-JST Document 5477 Filed 05/10/19 Page 5 of 5


1                                     CERTIFICATE OF SERVICE
2    I, Stuart C. Plunkett, declare as follows:
3            I am counsel of record for Irico Group Corp. and Irico Display Devices Co., Ltd. I am
4    over the age of eighteen years and not a party to this action.
5            On May 10, 2019, I caused the foregoing IRICO’S OPPOSITION TO MOTION OF
6    THE UNITED STATES FOR LEAVE TO PARTICIPATE AT THE MAY 30 HEARING to be
7    served via the Court’s CM/ECF system.
8            I declare under penalty of perjury under the laws of the United States that the foregoing
9    is true and correct.
10           Executed at San Francisco, California on May 10, 2019.
11

12                                                         /s/ Stuart C. Plunkett
                                                           Stuart C. Plunkett
13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

     IRICO’S OPP. TO MOTION OF THE UNITED STATES FOR                            CASE NO. 3:07-CV-05944-JST
     LEAVE TO PARTICIPATE AT THE MAY 30 HR’G
                                                       4                                     MDL NO. 1917
